Opinion filed November 5, 2009




                                             In The


   Eleventh Court of Appeals
                                          ___________

                                    No. 11-08-00125-CR
                                        __________

                          JAMI LINN SPENCLEY, Appellant

                                                V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 220th District Court

                                   Comanche County, Texas

                            Trial Court Cause No. CCCR-07-03014


                            MEMORANDUM OPINION
       The jury convicted Jami Linn Spencley of possession of methamphetamine in the amount of
less than one gram. The trial court sentenced Spencley to eighteen months confinement, probated
for five years, and assessed a fine of $1,500. We affirm.
                                        Background Facts
       Spencley borrowed her stepfather’s pickup because her vehicle needed repairs. She had been
in possession of the pickup for one and one-half hours when Officer Ben Rowell pulled her over for
not having an operational license plate light. Officer Rowell observed Spencley acting “nervous[ly]”
while he dispatched her information in order to give her a warning ticket. He asked and she
consented to a search of the vehicle. Officer Rowell seized a glass pipe with residue in it. He also
seized a clear plastic bag with white powder residue in it; he had found the bag inside a zippered
bank bag on the front passenger’s seat. Officer Rowell suspected, and laboratory testing later
confirmed, that the plastic bag contained a trace amount of methamphetamine.
                                   Legal & Factual Sufficiency
       Spencley complains that either no evidence or insufficient evidence supports the jury’s
verdict against her.
        To determine if the evidence is legally sufficient, we must review all of the evidence in the
light most favorable to the verdict and determine whether any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307
(1979); Jackson v. State, 17 S.W.3d 664 (Tex. Crim. App. 2000). To determine if the evidence is
factually sufficient, we must review all the evidence in a neutral light and determine whether the
evidence supporting the verdict is so weak that the verdict is clearly wrong and manifestly unjust or
whether the verdict is against the great weight and preponderance of the conflicting evidence.
Watson v. State, 204 S.W.3d 404, 414-15 (Tex. Crim. App. 2006).
       The State was required to prove beyond a reasonable doubt that Spencley intentionally or
knowingly possessed methamphetamine. TEX . HEALTH & SAFETY CODE ANN . § 481.115 (Vernon
Supp. 2009). When the contraband is not found on the defendant’s person or a place she exclusively
possesses, it may still be affirmatively linked to her through independent facts and circumstances.
Brown v. State, 911 S.W.2d 744, 745-48 (Tex. Crim. App. 1995).               Affirmative links are
circumstances, in addition to presence, that justify the conclusion that the defendant knowingly
possessed the contraband.     Evans v. State, 202 S.W.3d 158, 162 (Tex. Crim. App. 2006).
Circumstances that can link a defendant to contraband include the following: (1) that the defendant
was present where the substance was found; (2) that the contraband was in plain view; (3) that the
contraband was found in proximity to and was accessible to the defendant; (4) that the defendant was
under the influence of the drugs; (5) that the defendant possessed other contraband; (6) that the
defendant made incriminating statements; (7) that the defendant made an attempt to flee; (8) that the
defendant made furtive gestures; (9) that there was an odor of contraband present; (10) that the


                                                 2
defendant owned or had a right of possession to the place where contraband was found; (11) that the
drugs were found in an enclosed space; and (12) that the defendant had a large amount of cash.
Harris v. State, 994 S.W.2d 927, 933 (Tex. App.—Waco 1999, pet. ref’d). The number of factors
is not as important as the logical force or degree to which the factors connect the drugs to the
defendant. Bellard v. State, 101 S.W.3d 594, 599 (Tex. App.—Waco 2003, pet. ref’d).
       The State sufficiently connected Spencley to the methamphetamine. Spencley was in
possession of the vehicle. Officer Rowell found the glass pipe a foot from the driver’s seat and
found the bag containing methamphetamine residue in the passenger’s seat. Officer Rowell also
observed Spencley’s extreme nervousness during the traffic stop. After reviewing the evidence in
the light most favorable to the verdict, a rational jury could find Spencley guilty of possession of
methamphetamine beyond a reasonable doubt. Additionally, under a neutral review, the evidence
was not so weak that it made the verdict manifestly unjust and clearly wrong nor was it against the
great weight and preponderance of the evidence. Accordingly, we hold that the evidence is legally
and factually sufficient to support Spencley’s conviction. We overrule Spencley’s two issues.
                                            Conclusion
       The judgment of the trial court is affirmed.




                                                             RICK STRANGE
                                                             JUSTICE


November 5, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 3